On Behearing.
LAND, J.
[1 ] A motion to quash was sustained below to the indictment reading “willfully and feloniously and with malace aforethought did kill and murder,” etc. The defects complained of consist in the omission of the word “his” before “malice,” and in the use of the word “malace” instead of “malice.” It is also further complained that the word “did” should precede the word “willfully” instead of the word “kill.”
On the original hearing the judgment appealed from was affirmed by this court, and a rehearing has been granted.
In the case of State v. Fletcher, 127 La. 602, 53 South. 877, this court decided that the words “with malice aforethought,” in an indictment for murder, are equivalent to the words of the statute, and are sufficient.
In the case of State v. Max, 129 La. 546, 56 South. 503, it was held by this court that the mere transposition, in an indictment for murder, of the word “did” from before the word “feloniously” to after the word “aforethought” does not in any wise affect the validity of the indictment.
[2] The word “malace” is equivalent to “malice” under the rule of idem sonans. Absolute accuracy in spelling is not required in legal documents, or in legal proceedings, if the name as spelled in the document or proceeding produces the same sound to the ear. 1 Wharton, Crim. Ev. (10th Ed.) p. 289, par. 96.
The attack on the indictment in this case because one of the jury commissioners had vacated the office by qualifying for a municipal office has been withdrawn and abandoned. The indictment is therefore valid and sufficient. Our former judgment in this case being erroneous, it is ordered, adjudged, and' decreed that the same be set aside, and it is now ordered, adjudged, and decreed that the judgment appealed from be annulled, avoided, and reversed, and that this case be remanded to the lower court to be proceeded with in due course and according to la—